Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 01/13/2021. Claims 1, 4-11, 14, and 16-23 have been canceled. Claims 24-33 have been added. Claims 24-33 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 24, 29 recites “the receiver configured by an analyte sensor application to…automatically identify that a conflict between the analyte sensor application and one or more software applications configured to be executed on the receiver is a cause of the data gap.” However, the specification does not describe “the receiver” performing the functions of “automatically identify that a conflict between the analyte 
Claims 25-28 are rejected as being dependent on claim 24.
Claims 30-33 are rejected as being dependent on claim 29.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the analyte sensor application" in lines 9-10. There is insufficient 
Claims 30-33 are rejected as being dependent on claim 29.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 24 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 29 is drawn to a method which is within the four statutory categories (i.e., method).   
Independent claim 24 (which is representative of independent claim 29) recites identify a data gap in a sensor data stream received from the glucose sensor; …identify that a conflict between the analyte sensor application and one or more software applications configured to be executed on the receiver is a cause of the data gap; …generate an error message with an error code that is indicative of one or more conflicting software applications; [provide] the error message to a technical support server; receive an alert to terminate the one or more conflicting software applications; and terminate the one or more conflicting software application.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “receiver configured by an…application,” the claim encompasses helping a user follow rules or instructions to monitor, diagnose, and resolve connectivity issues related to his medical 
Claim 24 recites additional elements (i.e., a glucose sensor, a receiver, communications channel, analyte sensor application, one or more software applications, technical support server) to perform the abstract idea. Claim 29 recites additional elements (i.e., a glucose sensor, a receiver, a communications channel, the analyte sensor application, one or more software applications, a technical support server) to perform the abstract idea. Looking to the specifications, the receiver, communications channel, applications is described at a high level of generality (¶ 00100; ¶ 00102-00103; ¶ 00107; ¶ 00112; ¶ 00121; ¶ 00131), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the glucose sensor, communications channel, and technical support server only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Furthermore, adding “a glucose sensor…to: continuously generate sensor data by measuring glucose concentration levels of the patient; and continuously transmit, over a communications channel, the sensor data” to a process that only recites monitoring, diagnosing, and resolving connectivity issues only provides input for the performance of the abstract idea and does not add a meaningful limitation to the process of monitoring, diagnosing, and resolving connectivity issues, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g)-(h). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., receiver, communications channel, applications) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “a glucose sensor…to: continuously generate sensor data by measuring glucose concentration levels of the patient” is determined to constitute  (Mensinger: figure 5, element 100, i.e., “Continuous glucose sensor”; ¶ 0304; ¶ 0379) and San Vincente et al. (U.S. Patent App. Pub. No. US 2013/0076531 A1) (San Vincente: ¶ 0083; ¶ 0120; ¶ 0147; ¶ 0151), using a glucose sensor to continuously generate sensor data by measuring glucose concentration levels is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Also, the limitations of “continuously transmit, over a communications channel, the sensor data” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Mensinger et al. (U.S. Patent App. Pub. No. US 2009/0192366 A1) (Mensinger: ¶ 0336) and San Vincente et al. (U.S. Patent App. Pub. No. US 2013/0076531 A1) (San Vincente: ¶ 0115; ¶ 0225), using a communications channel to transmit information is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 25-28, 30-33 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 25-28, 30-33 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-25, 28-30, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al. (U.S. Patent App. Pub. No. US 2009/0192366 A1, hereinafter referred to as "Mensinger") in view of Sherman et al. (U.S. Patent App. Pub. No. US 2010/0292544 A1, hereinafter referred to as "Sherman") and San Vincente et al. (U.S. Patent App. Pub. No. US 2013/0076531 A1, hereinafter referred to as "San Vincente").
Regarding (new) claim 24, Mensinger teaches a continuous glucose monitoring system, comprising: 
a glucose sensor implanted in or coupled to a patient (Mensinger: figure 5, element 100, i.e., “Continuous glucose sensor”; ¶ 0379), wherein the glucose sensor is configured to: 
continuously generate sensor data by measuring glucose concentration levels of the patient (Mensinger: ¶ 0304); and 
continuously transmit, over a communications channel, the sensor data to a receiver (Mensinger: ¶ 0336); and 
the receiver configured by an analyte sensor application (Mensinger: figure 5, element 300, i.e., “Receiver for glucose sensor”; ¶ 0338) to: 
identify a data gap in a sensor data stream received from the glucose sensor (Mensinger: ¶ 0526, i.e., “raw data can be sent from the sensor to a receiver for signal estimation and additional processing therein”; ¶ 0536, i.e., “glucose data signals for data which does not exist…time points/periods during which no data is available”); 
Yet, Mensinger does not explicitly teach, but Sherman teaches, in the same field of endeavor,
the receiver configured by an analyte sensor application (Sherman: figure 2, element 208, i.e., “Controller”; ¶ 0028) to: 
(Sherman: page 11, Appendix, i.e., Examiner interprets the Service Code “2300” Alarm Name “Pulse Ox Module Failed; Alarm occurs when the pulse oximeter module fails while in use” as the claimed conflict because the “pulse oximeter module” is no longer to properly communicate with the application on the “Controller” and “When the alarm is active "-- --" will display in the HR and SpO2 windows” which is the claimed data gap); 
automatically generate an error message with an error code that is indicative of one or more conflicting software applications (Sherman: ¶ 0040; page 11, Appendix, i.e., Service Code “2300” Alarm Name “Pulse Ox Module Failed” includes “Alarm occurs when the pulse oximeter module fails while in use” as part of the “Alarm description”); 
receive an alert to terminate the one or more conflicting software applications (Sherman: ¶ 0040, i.e., “display the associated data…the associated data will include…mitigation/resolution instructions”; page 11, Appendix, i.e., Service Code “2300” Alarm Name “Pulse Ox Module Failed” includes “turn off the pulse oximeter function. in the user menu…Turn Off Pulse Ox” as part of the “mitigation information”); and 
terminate the one or more conflicting software applications (Sherman: ¶ 0047, i.e., “the operator turns off the pulse oximeter, "off" is displayed in the parameter window”; ¶ 0057, i.e., “pressing the MENU pushbutton 332 permits access to user menus and special functions. These may include…Pulse Oximeter: allows the operator to turn the pulse oximeter on and off; page 11, Appendix, i.e., Service Code “2300” Alarm Name “Pulse Ox Module Failed” includes “turn off the pulse oximeter function. in the user menu” as part of the “mitigation information”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the automatically identify that a conflict between the analyte sensor application and one or more software applications configured to be executed on the receiver is a cause of the data gap, automatically generate an error message with an error code that is indicative of one or more conflicting software applications, receive an alert to terminate the one or more conflicting (Sherman: ¶ 0007).
Yet, Mensinger and Sherman do not explicitly teach, but San Vincente teaches, in the same field of endeavor,
the receiver configured by an analyte sensor application to: 
automatically transmit the error message to a technical support server (San Vincente: ¶ 0284, i.e., “the sensor system 8 can send a message to a display device”; ¶ 0285, i.e., “the display device may also automatically send the support log file to the technical support computer”); 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the automatically transmit the error message to a technical support server, as taught by San Vincente, with the system of Mensinger and Sherman, with the motivation to “support analysis of sensors or debugging of the sensor system software or firmware” (San Vincente: ¶ 0283).
Regarding (new) claim 25, Mensinger, Sherman, and San Vincente teach the continuous glucose monitoring system of claim 24, wherein in identifying the data gap, the receiver is configured to determine that the sensor data stream is missing one or more sets of sensor data associated with one or more time intervals (Mensinger: ¶ 0536, i.e., “glucose data signals for data which does not exist…time points/periods during which no data is available”).
The obviousness of combining the teachings of Mensinger, Sherman, and San Vincente are discussed in the rejection of claim 24, and incorporated herein.
Regarding (new) claim 28, Mensinger, Sherman, and San Vincente teach the continuous glucose monitoring system of claim 24, wherein the error code indicates the data gap (Sherman: ¶ 0040; page 11, Appendix, i.e., Service Code “2300” Alarm Name “Pulse Ox Module Failed” includes “Alarm occurs when the pulse oximeter module fails while in use” as part of the “Alarm description”).

Regarding (new) claim 29, Mensinger teaches a method of processing sensor data for automatically identifying gaps in the sensor data due to technical errors, comprising: 
continuously generating sensor data, at a glucose sensor implanted in or coupled to a patient (Mensinger: figure 5, element 100, i.e., “Continuous glucose sensor”; ¶ 0379), by measuring glucose concentration levels of the patient (Mensinger: ¶ 0304); 
continuously transmitting, at the glucose sensor, the sensor data to a receiver over a communications channel (Mensinger: ¶ 0336); 
identifying, at the receiver (Mensinger: figure 5, element 300, i.e., “Receiver for glucose sensor”; ¶ 0338), a data gap in a sensor data stream received from the glucose sensor (Mensinger: ¶ 0526, i.e., “raw data can be sent from the sensor to a receiver for signal estimation and additional processing therein”; ¶ 0536, i.e., “glucose data signals for data which does not exist…time points/periods during which no data is available”); 
Yet, Mensinger does not explicitly teach, but Sherman teaches, in the same field of endeavor,
automatically identifying, at the receiver (Sherman: figure 2, element 208, i.e., “Controller”; ¶ 0028), that a conflict between the analyte sensor application and one or more software applications configured to be executed on the receiver is a cause of the data gap (Sherman: page 11, Appendix, i.e., Examiner interprets the Service Code “2300” Alarm Name “Pulse Ox Module Failed; Alarm occurs when the pulse oximeter module fails while in use” as the claimed conflict because the “pulse oximeter module” is no longer to properly communicate with the application on the “Controller” and “When the alarm is active "-- --" will display in the HR and SpO2 windows” which is the claimed data gap); 
automatically generating, at the receiver, an error message with an error code that is indicative of one or more conflicting software applications (Sherman: ¶ 0040; page 11, Appendix, i.e., Service Code “2300” Alarm Name “Pulse Ox Module Failed” includes “Alarm occurs when the pulse oximeter module fails while in use” as part of the “Alarm description”); 
(Sherman: ¶ 0040, i.e., “display the associated data…the associated data will include…mitigation/resolution instructions”; page 11, Appendix, i.e., Service Code “2300” Alarm Name “Pulse Ox Module Failed” includes “turn off the pulse oximeter function. in the user menu…Turn Off Pulse Ox” as part of the “mitigation information”); and 
terminating, at the receiver, the one or more conflicting software applications (Sherman: ¶ 0047, i.e., “the operator turns off the pulse oximeter, "off" is displayed in the parameter window”; ¶ 0057, i.e., “pressing the MENU pushbutton 332 permits access to user menus and special functions. These may include…Pulse Oximeter: allows the operator to turn the pulse oximeter on and off; page 11, Appendix, i.e., Service Code “2300” Alarm Name “Pulse Ox Module Failed” includes “turn off the pulse oximeter function. in the user menu” as part of the “mitigation information”).
The obviousness of combining the teachings of Mensinger and Sherman are discussed in the rejection of claim 24, and incorporated herein.
Yet, Mensinger and Sherman do not explicitly teach, but San Vincente teaches, in the same field of endeavor,
automatically transmitting, at the receiver, the error message to a technical support server (San Vincente: ¶ 0284, i.e., “the sensor system 8 can send a message to a display device”; ¶ 0285, i.e., “the display device may also automatically send the support log file to the technical support computer”); 
The obviousness of combining the teachings of Mensinger, Sherman, and San Vincente are discussed in the rejection of claim 24, and incorporated herein.
Regarding (new) claim 30, Mensinger, Sherman, and San Vincente teach the method of claim 29, wherein identifying the data gap comprises determining that the sensor data stream is missing one or more sets of sensor data associated with one or more time intervals (Mensinger: ¶ 0536, i.e., “glucose data signals for data which does not exist…time points/periods during which no data is available”).

Regarding (new) claim 33, Mensinger, Sherman, and San Vincente teach the method of claim 29, wherein the error code indicates the data gap (Sherman: ¶ 0040; page 11, Appendix, i.e., Service Code “2300” Alarm Name “Pulse Ox Module Failed” includes “Alarm occurs when the pulse oximeter module fails while in use” as part of the “Alarm description”).
The obviousness of combining the teachings of Mensinger, Sherman, and San Vincente are discussed in the rejection of claim 24, and incorporated herein.
Claims 26-27, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al. (U.S. Patent App. Pub. No. US 2009/0192366 A1, hereinafter referred to as "Mensinger") in view of Sherman et al. (U.S. Patent App. Pub. No. US 2010/0292544 A1, hereinafter referred to as "Sherman") and San Vincente et al. (U.S. Patent App. Pub. No. US 2013/0076531 A1, hereinafter referred to as "San Vincente”), as applied to claims 24-25, 28-30, 33, further in view of BOOTH et al. (U.S. Patent App. Pub. No. US 2016/0227361 A1, hereinafter referred to as "Booth").
Regarding (new) claim 26, Mensinger, Sherman, and San Vincente teach the continuous glucose monitoring system of claim 24.
Yet, Mensinger, Sherman, and San Vincente do not explicitly teach, but Booth teaches, in the same field of endeavor, wherein in identifying the data gap, the receiver is configured to identify a pattern of data gaps during a recurring time period over a plurality of days (Booth: ¶ 0072, i.e., “data obtained by the device over time in conjunction with data provided by the user can be used by the device or system to establish hourly, daily, weekly, monthly, or yearly life patterns for a user. The device can send a query to the user when an aberration or break in one or more patterns is detected. Each aberration or break can be categorized either by default, past experience, or user determined urgency”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the identify a pattern of data gaps during a recurring time period over a plurality of days, as taught by Booth, with the system of Mensinger, Sherman, and San (Booth: ¶ 0072).
Regarding (new) claim 27, Mensinger, Sherman, San Vincente, and Booth teach the continuous glucose monitoring system of claim 26, wherein the alert indicates the pattern (Booth: ¶ 0072, i.e., “Each aberration or break can be categorized either by default, past experience, or user determined urgency. The device will act as appropriate given the urgency assigned to the detected event”).
The obviousness of combining the teachings of Mensinger, Sherman, San Vincente, and Booth are discussed in the rejection of claim 26, and incorporated herein.
Regarding (new) claim 31, Mensinger, Sherman, and San Vincente teach the method of claim 29.
Yet, Mensinger, Sherman, and San Vincente do not explicitly teach, but Booth teaches, in the same field of endeavor, wherein identifying the data gap comprises identifying a pattern of data gaps during a recurring time period over a plurality of days (Booth: ¶ 0072, i.e., “data obtained by the device over time in conjunction with data provided by the user can be used by the device or system to establish hourly, daily, weekly, monthly, or yearly life patterns for a user. The device can send a query to the user when an aberration or break in one or more patterns is detected. Each aberration or break can be categorized either by default, past experience, or user determined urgency”).
The obviousness of combining the teachings of Mensinger, Sherman, San Vincente, and Booth are discussed in the rejection of claim 26, and incorporated herein.
Regarding (new) claim 32, Mensinger, Sherman, San Vincente, and Booth teach the method of claim 31, wherein the alert indicates the pattern (Booth: ¶ 0072, i.e., “Each aberration or break can be categorized either by default, past experience, or user determined urgency. The device will act as appropriate given the urgency assigned to the detected event”).
The obviousness of combining the teachings of Mensinger, Sherman, San Vincente, and Booth are discussed in the rejection of claim 26, and incorporated herein.
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 01/13/2021.
In the remarks, Applicant argues in substance that:
Regarding the nonstatutory double patenting rejection, “the nonstatutory double patenting rejection may not be appropriate in view of the new claims.”
Regarding the 112(b) rejections of claims 14, 22, “Applicant has cancelled all of the rejected claims. The rejection is now moot.”
Regarding the 101 rejections, “Applicant has cancelled all of the rejected claims and added new claims 24-33 that have been significantly amended and/or include additional technical features compared to the rejected claims. The rejection is now moot.”
Regarding the 103 rejections, “Applicant has cancelled all of the rejected claims and added new claims 24-33 that have been significantly amended and/or include additional technical features compared to the rejected claims. The rejections are now moot.”
In response to Applicant’s argument that (a) regarding the nonstatutory double patenting rejection, “the nonstatutory double patenting rejection may not be appropriate in view of the new claims”; (b) regarding the 112(b) rejections of claims 14, 22, “Applicant has cancelled all of the rejected claims. The rejection is now moot”; (c) regarding the 101 rejections, “Applicant has cancelled all of the rejected claims and added new claims 24-33 that have been significantly amended and/or include additional technical features compared to the rejected claims. The rejection is now moot”; and (d) regarding the 103 rejections, “Applicant has cancelled all of the rejected claims and added new claims 24-33 that have been significantly amended and/or include additional technical features compared to the rejected claims. The rejections are now moot”:
It is respectfully submitted that Examiner withdraws the aforementioned nonstatutory double patenting rejections, 112(b) rejections of claims 14, 22, 101 rejections, 103 rejections, as Applicant has cancelled all of the previously rejected claims and added new claims that have been significantly amended, and thus, rendering the previous rejections moot.
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time and that the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626